Case 1:21-cv-03136-BMC Document 1 Filed 06/02/21 Page 1 of 7 PageID #: 1




                       UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF NEW YORK


                                                      )
 SUNBELT RENTALS, INC.                                )
      Plaintiff                                       )
                                                      )
                                      vs.             )       Case No.: 1:21-cv-3136
                                                      )
                                                      )
 DEMAND ELECTRIC, INC. and                            )
 ANDREAS KOURKOUMELIS                                 )
     Defendants                                       )
                                                      )

                                       COMPLAINT

       Plaintiff, Sunbelt Rentals, Inc. (“Sunbelt”) files this Complaint against Defendants

Demand Electric, Inc. (“Demand Electric”) and Andreas Kourkoumelis.

                                            PARTIES

       1.      Plaintiff Sunbelt is a corporation formed under the laws of North Carolina. Its

principal place of business is in South Carolina.

       2.      Defendant Demand Electric is a corporation formed under the laws of New

York. Upon information and belief, Demand Electric’s principal place of business is located

in Astoria, Queens County, New York.

       3.      Defendant Andreas Kourkoumelis is an individual. Upon information and

belief, Mr. Kourkoumelis is a resident of the state of New York. Mr. Kourkoumelis executed

in his individual capacity a personal guaranty (the “Guaranty”) for any and all indebtedness

on the part of Demand Electric. Recovery of that indebtedness is at issue in this action.




                                               1
Case 1:21-cv-03136-BMC Document 1 Filed 06/02/21 Page 2 of 7 PageID #: 2



                                         JURISDICTION

       4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 because the amount in controversy exceeds $75,000, exclusive of interest and costs,

and the action is between citizens of different states.

       5.      This Court has personal jurisdiction over Defendant Demand Electric because

it is a resident of the state of New York. Demand Electric also transacted business in the state

of New York, and those transactions form the basis of this action.

       6.      This Court has personal jurisdiction over Defendant Andreas Kourkoumelis

because he is a resident of the state of New York. He also transacted business in the state of

New York, and those transactions form the basis of this action. Mr. Kourkoumelis also

personally guaranteed any and all indebtedness on the part of Demand Electric, which this

action seeks to enforce.

                                             VENUE

       7.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because both

Defendants are residents of the state of New York; Demand Electric is a resident of the Eastern

District of New York; and a substantial part of the events or omissions giving rise to the claims

occurred in the Eastern District of New York.

                                             FACTS

       8.      Sunbelt rents equipment to its customers for use in construction projects.

       9.      Upon information and belief, Demand Electric is a general contractor.

       10.     In 2011, Andreas Kourkoumelis, President of Demand Electric, executed on

Demand Electric’s behalf a credit application (the “Application”) with Sunbelt. A true and

accurate copy of the Application is attached hereto as Exhibit A.



                                                2
Case 1:21-cv-03136-BMC Document 1 Filed 06/02/21 Page 3 of 7 PageID #: 3



       11.     By submitting its Application, Demand Electric agreed to Sunbelt’s Terms

Agreement (the “Open Account Terms”). A true and accurate copy of these Open Account

Terms can be found on page 2 of Exhibit A.

       12.     Under the Open Account Terms, all invoices that are not paid when due are

subject to service charges of 1.5% per month. (Exhibit A at p. 2). Further, under the Open

Account Terms, Demand Electric agreed to pay all costs and expenses Sunbelt incurs in

collecting balances due — including reasonable attorneys’ fees not to exceed “a sum equal to

fifteen percent (15%) of the outstanding balances owing.” (Id.).

       13.     Part of the Application included a provision for a personal guaranty (the

“Guaranty”) of Demand Electric’s debts to Sunbelt. Andreas Kourkoumelis executed in his

individual capacity the Guaranty as Demand Electric’s guarantor. (Exhibit A at p. 2). Mr.

Kourkoumelis personally guaranteed “to pay on demand any sum which is due by Customer

to [Sunbelt] whenever Customer fails to pay the same.” (Id.).

       14.     In May 2011, Sunbelt approved Demand Electric’s Application. Sunbelt’s

approval established an open account (“Open Account”) through which Demand Electric

could rent equipment from Sunbelt on credit.

       15.     Following Sunbelt’s approval of Demand Electric’s Application, Demand

Electric began renting equipment from Sunbelt on Demand Electric’s Open Account.

       16.     Demand Electric agreed to Sunbelt’s Rental Contract and Terms and

Conditions (“Rental Terms and Conditions”) when it accepted each piece of Equipment and

received each invoice. (See Exhibit A at p. 2) (“Customer has received, read, understands and

accepts all of the terms and conditions of [Sunbelt’s] rental contract, which terms and

conditions are on the reverse side of each and every rental contract . . . .”). A true and correct

copy of the complete Rental Terms and Conditions is attached hereto as Exhibit B.

                                                3
Case 1:21-cv-03136-BMC Document 1 Filed 06/02/21 Page 4 of 7 PageID #: 4



       17.     Under the Rental Terms and Conditions, Demand Electric agreed to “pay all

costs and expenses of collection, including but not limited to, reasonable attorney’s fees” that

Sunbelt incurs in collecting any outstanding balances. (Exhibit B at p.2).

       18.     Beginning on June 12, 2020, Demand Electric became overdue on rental

payments for the Equipment. A true and accurate copy of the unpaid invoices (the “Invoices”)

reflecting the rental charges and late fees for the Equipment is attached hereto as Exhibit C.

       19.     Demand Electric has failed to remit payment for its overdue invoices and has

failed to pay the outstanding balance on its Open Account with Sunbelt.

       20.     A true and correct copy of Sunbelt’s account summary for Demand Electric

(the “Account Summary”) is attached hereto as Exhibit D. The Account Summary reflects

that as of the date of this Complaint, Demand Electric’s outstanding balance, including the

amount of the unpaid invoices and applicable service charges, equals $226,391.79.

       21.     Sunbelt has also incurred substantial attorney’s fees in its attempts to collect

this balance due, and it will continue to incur attorney’s fees throughout this action.

       22.     Demand Electric’s balance due exceeds the sum of $75,000. This dispute

therefore exceeds the jurisdictional minimum. Moreover, Demand Electric continues to incur

service charges on its past due account and attorney’s fees as this action progresses.

                   CLAIM 1 – BREACH OF CONTRACT: DEMAND ELECTRIC, INC.

       23.     Sunbelt repeats, reiterates, and incorporates all allegations contained in the

preceding paragraphs of this Complaint.

       24.     The Open Account Terms, the Rental Terms and Conditions, and the Invoices

constitute the contract between Sunbelt and Demand Electric.

       25.     Despite proper demand, Demand Electric breached that contract by failing to

pay Sunbelt for its rental of the Equipment.

                                               4
Case 1:21-cv-03136-BMC Document 1 Filed 06/02/21 Page 5 of 7 PageID #: 5



       26.      Sunbelt suffered damages because of Demand Electric’s breach of contract.

                 CLAIM 2 – ACTION ON OPEN ACCOUNT: DEMAND ELECTRIC, INC.

       27.      In addition and/or in the alternative, Sunbelt repeats, reiterates, and

incorporates all allegations contained in paragraphs 1 through 22 of this Complaint.

       28.      Sunbelt provided a series of services to Demand Electric by enabling Demand

Electric to rent equipment on credit.

       29.      As evidence in the Invoices and Account Summary attached hereto as Exhibits

C and D, respectively, an unsettled debt exists on Demand Electric’s Open Account. That debt

remains unresolved.

       30.      Accordingly, Sunbelt has suffered damages because of Demand Electric’s

failure to settle the debts on its Open Account.

                  CLAIM 3 – BREACH OF GUARANTY: ANDREAS KOURKOUMELIS

       31.      In addition and/or in the alternative, Sunbelt repeats, reiterates, and

incorporates all allegations contained in paragraphs 1 through 22 of this Complaint.

       32.      Mr. Kourkoumelis executed the Guaranty as Demand Electric’s Guarantor.

       33.      Mr. Kourkoumelis has failed to pay Sunbelt the amounts Demand Electric

owes Sunbelt.

       34.      Sunbelt has suffered damaged because of Mr. Kourkoumelis’s breach of the

Guaranty.

                    CLAIM 4 – UNJUST ENRICHMENT: DEMAND ELECTRIC, INC.

       35.      In addition and/or in the alternative, Sunbelt repeats, reiterates, and

incorporates all allegations contained in paragraphs 1 through 22 of this Complaint.

       36.      Sunbelt rented the Equipment to Demand Electric.



                                               5
Case 1:21-cv-03136-BMC Document 1 Filed 06/02/21 Page 6 of 7 PageID #: 6



        37.     Demand Electric did not pay to Sunbelt the rental charges for the Equipment,

and it would be unjust for Demand Electric to retain the benefit of such Equipment without

paying for the same.

        38.     Accordingly, Demand Electric is liable to Sunbelt for the value of such benefit,

under the theory of unjust enrichment.

                       CLAIM 5 – ATTORNEYS’ FEES: DEMAND ELECTRIC, INC.
                                  AND ANDREAS KOURKOUMELIS

        39.     In addition and/or in the alternative, Sunbelt repeats, reiterates, and

incorporates all allegations contained in paragraphs 1 through 22 of this Complaint.

        40.     Because of the plain breaches by Demand Electric, it became necessary for

Sunbelt to retain attorneys to litigate its claims.

        41.     In accordance with the Rental Terms and Conditions and Open Account

Terms, Sunbelt is entitled to recover from Demand Electric the reasonable attorneys’ fees

Sunbelt has incurred and will incur in enforcing its rights. Additionally, under the Open

Account Terms, Sunbelt is entitled to recover these amounts from Andreas Kourkoumelis,

who signed the Guaranty, in his individual capacity.

                                      PRAYER FOR RELIEF

        WHEREFORE, Sunbelt respectfully requests that this Court enter a judgment in

Sunbelt’s favor granting the following relief: (i) a judgment making Defendants Demand

Electric and Andreas Kourkoumelis liable to Sunbelt for the following: the Principal Amount,

service charges that have accrued and will continue to accrue until the unpaid principal amount

of the Invoices is fully collected, attorneys’ fees and other costs and expenses Sunbelt has

incurred and will continue to incur to collect the amounts owed to Sunbelt, all other damages




                                                 6
Case 1:21-cv-03136-BMC Document 1 Filed 06/02/21 Page 7 of 7 PageID #: 7



Sunbelt has suffered, pre-judgment interest, and post-judgment interest; and (ii) any other and

further relief that this Court deems just and proper.

       Respectfully submitted, this the 2nd day of June, 2021.



                                              /s/Valerie Diden Moore
                                              Valerie Diden Moore, Esq.
                                              BUTLER SNOW LLP
                                              The Pinnacle at Symphony Place, Suite 1600
                                              150 3rd Avenue South
                                              Nashville, TN 37201
                                              (615) 651-6700 Telephone
                                              (615) 651-6701 Facsimile
                                              valerie.moore@butlersnow.com

                                              Derek Rajavuori, Esq.*
                                              BUTLER SNOW LLP
                                              1170 Peachtree Street NE
                                              Suite 1900
                                              Atlanta, Georgia 30309
                                              (678) 515-5000 Telephone
                                              (678) 515-5000 Facsimile
                                              derek.rajavuori@butlersnow.com

                                              *Pro hac vice application forthcoming




                                               7
